DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/29/2020 has been entered. Claims 1-21 are canceled. Claims 22-41 are newly added, are pending in this application, and are currently under examination.   

Priority
This application is a DIV of 15/563,481 filed on 09/29/2017, now PAT 10829437, which is a 371 of PCT/US2016/025665 filed on 04/01/2016 and claims benefit of US Provisional Application No. 62/142,352 filed on 04/02/2015.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/29/2020 has been considered. Non-Patent Literature A31 and A62 are crossed out because the application no. of the Office Action was not provided in either citation.

Claim Objections
Claims 38 and 39 are objected to because of the following informalities: In claim 38, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 1) to comply with Markush group format ending with “and” before the last species; change the incorrect recitation “adrenal gland, bone… and acute and chronic lymphocytic and granulocytic tumors” (lines 1-4) to “adrenal gland cancer, bone cancer, brain cancer, breast cancer, bronchial cancer, colon and/or rectum cancer, gallbladder cancer, head and neck cancer, kidney cancer, larynx cancer, liver cancer, lung cancer, neural cancer, pancreatic cancer, prostate cancer, parathyroid cancer, skin cancer, stomach . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a cancer having increased level of AKR1C3 reductase in a patient, does not reasonably provide enablement for treating cancer in a patient. The term “cancer” is defined as "Cancer" refers to leukemias, lymphomas, carcinomas, and other malignant tumors, including solid tumors, of potentially unlimited growth that can expand locally by invasion and systemically by metastasis (Specification, p. 11/40, [0036]), which encompasses any cancer. The make and/or to use the invention commensurate in scope with these claims. Claims 23-36 depend from claim 22.
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to “A method of treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of a compound thereby treating cancer, wherein the compound is formula (I)… groups are optionally substituted” (claim 22); “the cancer expresses AKR1C3 reductase” (claim 37); and “the cancer is selected from the group consisting of adrenal gland cancer, bone cancer… adenocarcinoma, adenoma… veticulum cell sarcoma, and Wilm's tumor” (claim 38).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the treatment of any cancer, any cancer expressing AKR1C3 reductase, or any cancer of claim 38 using the claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can treat any Guise et al. (Cancer Res 70(4):1573-1584, 2010) disclosed that overexpression in two AKR1C3-negative tumor xenograft models strongly enhanced PR-104 antitumor activity. A population level survey of AKR1C3 expression in 2,490 individual cases across 19 cancer types using tissue microarrays revealed marked upregulation of AKR1C3 in a subset including hepatocellular, bladder, renal, gastric, and non-small cell lung carcinoma. Figure 5. Expression levels of AKR1C3 by immunohistochemistry of human tumors: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page 1573, Abstract; page 1580, Figure 5). The specification of this applicant disclosed that the claimed compounds are selective AKR1C3 reductase activated prodrugs for treating cancer patients (page 2/40, [0005]). One of skilled artisan would understand that AKR1C3 reductase activated prodrugs are effective for treating a cancer having increased level of AKR1C3 reductase, not for treating any cancer, any cancer expressing AKR1C3 reductase, or any cancer of claim 38.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in this application to show that the claimed method is effective for treating any cancer, any cancer expressing AKR1C3 reductase, or any cancer of claim 38 as recited in the claim. The exemplary embodiments of the Specification merely present in vitro human tumor cell line (H460 non-in vivo evidence that the claimed method is capable of treating any cancer, any cancer expressing AKR1C3 reductase, or any cancer of claim 38 in a patient.  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that the claimed method is capable of treating any cancer, any cancer expressing AKR1C3 reductase, or any cancer of claim 38 in a patient. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to treat any cancer, any cancer expressing AKR1C3 reductase, or any cancer of claim 38 in a patient.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in the treatment of any cancer, any cancer expressing AKR1C3 reductase, or any cancer of claim 38 in a patient, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 40 and 41 depend from claim 39.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 39 recites “the compound of formula (I):
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
”, which is confusing because formula (I) encompasses (II) and (III). Applicant is advised to change the recitation “the compound of formula (I):” to “the compound of formula (I), wherein the formula (II) and formula (III) are:”. 
 
Potentially Allowable Subject Matters
Claims 22-41 are free of art. The objections and 112 rejections can be overcome by amendment. The closest arts are documented in the Notice of Allowance mailed on 07/02/2020 in the parent Juneja et al. (Mutation Research 348:137-145, 1995, also listed in IDS filed on 09/29/2020) disclosed p-nitrobenzyl bromides, alcohols, ethers and esters. 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 , X = Br, OH, OCOCH3, OCOCH2CH3, OCOH2CH2CH3, OCOC6H5, or OC6H5. Nitroarenes have usually been considered to be genotoxic after bioconversion to their reduction products nitroso, hydroxylamine or its esters, paths a, b, c (Fig. 1). 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. The further conversion of hydroxylamine to amine (Fig. 1, path d) or its N-acyl derivative has usually been thought of as a detoxification pathway. In solid tumors having hypoxic environment, the nitrobenzyl derivatives have been considered to undergo similar bioreduction to generate reactive electrophilic alkylating species. 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The fully reduced product amino on 1,6-/1,4-elimination could generate iminoquinone methide (Fig. 2C), after releasing HX, to alkylate DNA and various nucleophiles. Compounds with poor leaving groups i.e. -OH and its ethers are least cytotoxic and also nonmutagenic (page 138, right col., para. 3; page 139, Table 1; page 141, left col., Fig. 1; right col., para. 2 to 3; page 141, Fig. 2; left col., para, 1 to 2). Although the first step of bioactivation is the same for the mammalian cell cytotoxicity and for bacterial mutagenicity, i.e. bioreduction of nitro function, the compounds of o-series which are more toxic to tumor cells than the p-series, are non-mutagenic in Salmonella and thus could be safer potential anti-Juneja et al. (Mutation Research 518:155-161, 2002, also listed in IDS filed on 09/29/2020) disclosed mutagenicity of various compounds in mutant strains of S. typhimurium: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
   (page 157, Table 1). The positional isomer of SSC, 4-isothiocyanato-2’-nitrodiphenyl sulphide was found to be non-mutagenic in both TA98 and TA100. In 4-isothiocyanato-2’-nitrodiphenyl sulphide (
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
) the transmission of electrons via the sulphur bridge (-S-) is not possible and sulphur bridge (-S-) into the ring to the nitro function is expected to be stronger than that of the oxygen bridge (-O-). Generation of this electron density around the nitro function may play an important role in determining the mutagenicity of such compounds. Compounds in which the sulphide (-S-) group was converted to the corresponding sulphone (-SO2-) and sulfoxide (-SO-), which do not allow the transmission of electrons, were found to be non-mutagenic (page 159, right col., para. 2; page 160, right col., para. 1). However, the references did not teach or suggest the recitation “X10 consists of O; A is C6-C10 aryl, 5-15 membered heteroaryl, or -N=CR1R2”, required by claims 22 and 39, and limited by the closed transitional phrase “consists of” to exclude other elements at the X10 position, such as S, SO, and SO2 which are also disclosed by the references. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623